Exhibit 10-bb
AMENDED AND RESTATED
SPONSORSHIP AGREEMENT
     THIS AMENDED AND RESTATED SPONSORSHIP AGREEMENT (the “Agreement”) made as
of this 19th day of December, 2008, by and between ADVANTENNIS CORP., a Delaware
corporation (“ADVANTENNIS”) and WORLD TEAMTENNIS FRANCHISE, INC., an Illinois
corporation (“WTTF”), serves to amend and restate the Sponsorship Agreement
dated March 14, 2005 (the “Effective Date”), as amended by the Letter Agreement
dated April 20, 2005, entered into by the parties:
WITNESSETH:
     WHEREAS, WTTF operates the World TeamTennis Professional League (the
“Professional League”) and, through its affiliate, Recreational TEAMTENNIS,
Inc., operates the World TeamTennis Recreational League (the “Recreational
League”) and, with the Elton John Aids Foundation, conducts an annual charity
event known as “All-Star Smash Hits”; and
     WHEREAS, ADVANTENNIS, a wholly owned subsidiary of Advanta Corp.
(“Advanta”), desires to enter into an agreement with WTTF with respect to
sponsorship of the Professional League, Recreational League and All-Star Smash
Hits and to obtain other benefits on the terms and conditions set forth in this
Agreement; and
     NOW, THEREFORE, the parties hereto, intending to be legally bound hereby,
and for good and valuable consideration, the receipt of which is hereby
acknowledged, agree as follows:
     1. Term and Termination.
     (a) The term of this Agreement will commence upon the Effective Date and,
unless earlier terminated in accordance with this Agreement, will conclude
December 31, 2014 (the “Term”). The period beginning on December 31, 2005 (or
such earlier date (which date shall not be earlier than thirty (30) days after
the 2005 Professional League championship match) as may be mutually agreed upon
by ADVANTENNIS and WTTF) through December 31, 2008 will be the “Initial Title
Sponsor Term.” The period beginning January 1, 2009 through December 31, 2011
shall be the “Extended Title Sponsor Term,” and together with the Initial Title
Sponsor Term shall be known as the Title Sponsor Term.
     (b) ADVANTENNIS shall have the right to terminate this Agreement if, during
the Term, the stature of the Professional League has diminished such that there
are less than six (6) teams in the Professional League. ADVANTENNIS shall give
sixty (60) days prior written notice of such election to terminate. Either party
may terminate this Agreement upon thirty (30) days written notice in the event
that the other party (i) breaches its obligations under this Agreement and such
breach is not cured (if reasonably capable of being cured) within thirty
(30) days of receipt of written notice of the breach; (ii) files a petition for
bankruptcy or reorganization, or such petition is filed against it; or
(iii) becomes insolvent or makes an assignment for the benefit of creditors.

 



--------------------------------------------------------------------------------



 



     2. Grant of Title Sponsorship Rights.
     (a) Subject to the other terms and conditions of this Agreement, WTTF
acknowledges and agrees that, from the Effective Date through the commencement
date of the Title Sponsor Term, ADVANTENNIS will be the exclusive Presenting
Sponsor of the Professional League, the Recreational League and, if held, each
All-Star Smash Hits event. As such, ADVANTENNIS shall be entitled to have its
Presenting Sponsor Logo in the form attached hereto as Exhibit A-2 on
promotional materials larger in size than the logos of other sponsors. Subject
to the other terms and conditions of this Agreement, WTTF acknowledges and
agrees that, during the Title Sponsor Term, ADVANTENNIS will be the exclusive
Title Sponsor of the Professional League, the Recreational League and, if held,
each All-Star Smash Hits event. During the Initial Sponsor Term, ADVANTENNIS
shall be entitled to the benefits specified in Exhibit A-1 regarding use of its
name and a title sponsor logo in the form mutually agreed upon by ADVANTENNIS
and WTTF (the “Title Sponsor Logo”).
     (b) Subject to the other terms and conditions of this Agreement, from and
after the Effective Date through the end of the Initial Title Sponsor Term, WTTF
agrees to provide to ADVANTENNIS the other rights and benefits set forth on
Exhibit A-1 attached hereto and incorporated by this reference, and Advanta and
WTTF shall promote the Advanta credit card as the official business credit card
of the WTTF. ADVANTENNIS may use such sponsorship rights in connection with the
advertising and promotion of Advanta and/or its affiliates’ issuance of business
credit cards, among other things, subject always to the other terms and
conditions of this Agreement. All rights not specifically granted to ADVANTENNIS
will be and remain the property of WTTF to be used in any manner that WTTF deems
appropriate.
     (c) WTTF agrees that, from the Effective Date through the end of the Title
Sponsor Term of this Agreement (including any extension of such Title Sponsor
Term), it will not grant any sponsorship rights at any level for the
Professional League, the Recreational League, an individual team and, if held,
each All-Star Smash Hits event to any bank, financial services company or issuer
of credit cards which allow such bank, financial services company or issuer of
credit cards to use such sponsorship rights to promote credit cards. If Advanta
decides to offer financial products or services in addition to credit cards,
Advanta will notify WTTF and the WTTF agrees that it will not grant any future
sponsorship rights to a bank or financial services company offering that
financial product or service without the prior written approval of Advanta.
Notwithstanding the preceding sentence, WTTF may grant sponsorship rights for
individual teams to regional banks. The limitations in this subsection (c) shall
not apply to the arrangements specified on Exhibit C attached hereto and
incorporated by this reference and such existing arrangements are exempt from
any limitations imposed by this Section.
     (d) For the period after the expiration of the Initial Title Sponsor Term
(January 1, 2009 through December 31, 2014), Advanta shall have (i) the
sponsorship rights listed on Exhibit B-1 attached hereto (the “Additional
Benefits”) and (ii) the right to the promotion of the Advanta credit card as the
official business credit card of the Professional League, the Recreational
League and, if held, each All-Star Smash Hits event; provided however, if, after
using reasonable business efforts to seek sponsors other than financial service
company or bank sponsors and maintain Advanta’s ability to promote the Advanta
credit card as the official business credit card, WTTF determines in its sole

2



--------------------------------------------------------------------------------



 



discretion that such promotion conflicts with any other financial services
company or bank sponsorship arrangements, WTTF may terminate such right to
promotion of the Advanta business credit card as the official business credit
card of the WTTF and substitute additional ticket and hospitality benefits of
equal value in lieu thereof, as set forth in Exhibit B-2 attached hereto or as
otherwise mutually agreed to by the parties.
     (e) During the Extended Title Sponsor Term, WTTF agrees to provide to
ADVANTENNIS the other rights and benefits set forth in Exhibit D-1 and D-2 which
are attached hereto and incorporated herein by reference, in addition to the
benefits listed in Exhibit B-1. For the avoidance of doubt, rights and benefits
set forth in Exhibit B-1 are to be provided annually during the Extended Title
Sponsor Term and are in addition to the rights and benefits set forth in
Exhibits D-1 and D-2 of this Agreement. During the Extended Title Sponsor Term,
ADVANTENNIS shall be entitled to a new Title Sponsor Logo in a form mutually
agreed upon by ADVANTENNIS and WTTF. The parties anticipate development and
agreement on such new Title Sponsor Logo prior to the end of 2008.
     (f) ADVANTENNIS will use reasonable efforts to return to WTTF any unused
tickets for events in the event such tickets will not be used by ADVANTENNIS in
sufficient time for WTTF to distribute or sell such tickets for use by others.
     3. Agreements of ADVANTENNIS. In consideration of the grant of such
promotional rights and the receipt of such benefits:
     (a) ADVANTENNIS agrees to remit to WTTF fees (the “Fees”) in the aggregate
amount of $14,750,000 over seven (7) years as follows: 2005, $1,000,000; 2006,
$1,000,000; 2007, $3,000,000; 2008, $3,000,000; 2009, $2,250,000; 2010,
$2,250,000 and 2011, $2,250,000. WTTF acknowledges receipt of all Fees paid for
the years 2005 through 2008 in the total amount of $8,000,000, and further
acknowledges that the expenditures made from those Fees were mutually agreed to
by the parties. WTTF acknowledges that, with respect to the Fees payable in 2009
through 2011, ADVANTENNIS requires that (i) $1,000,000 of the Fees shall be used
to market and upgrade the Professional League, (ii) $225,000 of the Fees shall
be allocated to the Recreational League and Junior Program, and (iii) the
remaining $1,025,000 of the Fees shall be used for the development and
organization of special events, including without limitation All-Star Smash Hits
events, for the Professional League championship match (WTT Finals) and to
procure appearances by Billie Jean King and/or other celebrities to promote such
events and programs. Advanta shall have the right to review the promotional
plans set forth above and provide input to the WTTF in connection with such
plans to the extent they involve promotional content of Advanta or coordination
of the timing of events that may impact the schedule of ADVANTENNIS
participants.
     (b) The parties acknowledge that (i) $800,000 of the Fees is attributable
to the rights and benefits ADVANTENNIS received as the Presenting Sponsor during
the time period from the Effective Date through December 31, 2005; (ii)
$2,400,000 of the Fees is attributable to the Additional Benefits (as set forth
in Exhibit B-1) that ADVANTENNIS is entitled to during the period from
January 1, 2009 through December 31, 2014, (iii) $1,200,000 of the Fees is
attributable to the right, during the entire Term, to promote the Advanta credit
card as the official business card of the Professional League, (iv) $3,600,000
of the Fees is attributable to the rights and benefits ADVANTENNIS received
during the Initial Title Sponsor Term (as set forth in Exhibit A-1); and (v)

3



--------------------------------------------------------------------------------



 



$6,750,000 of the Fees is attributable to the rights and benefits ADVANTENNIS
receives during the Extended Title Sponsor Term (as set forth in Exhibits D-1
and D-2). WTT acknowledges that it has received payment from ADVANTENNIS for the
amounts listed in this Section 3 (b) (i), (ii), (iii) and (iv).
     Fees for the Extended Sponsor Term will be payable in two equal
installments due January 1 and July 1 of each year during such term.
     (c) ADVANTENNIS, in its discretion, may pay for and provide racquets for
giveaway to individual teams during the Title Sponsor Term, or pay for another
mutually agreed upon program in an amount determined by ADVANTENNIS.
     (d) WTTF will provide ADVANTENNIS with a list of names from its database
and ADVANTENNIS will do a merge/purge of the WTTF list against ADVANTENNIS’ list
of tennis related contacts and provide one list back to WTTF. At ADVANTENNIS’
discretion, ADVANTENNIS may include WTTF promotional materials provided by WTTF
in mailings to customers of ADVANTENNIS and/or its affiliates. ADVANTENNIS will
have the final approval of the content provided by WTTF for any such mailings.
     (e) Payment is to be made by wire transfer per instructions provided by
WTTF or by corporate check or cashier’s check drawn to the order of “WORLD
TEAMTENNIS FRANCHISE, INC.” and sent to WTTF at 1776 Broadway, Suite 600, New
York, NY 10019 or by wire transfer as follows:
Fifth Third Bank, Cincinnati, OH
ABA # 042000314
Account Name: World TeamTennis Franchise, Inc.
Account number: 7512091054
     (f) ADVANTENNIS shall not be required to make any contribution or other
payment to WTTF other than the fee provided for in this Section 3 unless
otherwise specifically provided herein.
     4. Organizational Services. WTTF will provide the services customarily
performed by a professional producer and organizer of tennis events and other
services as are reasonably requested by ADVANTENNIS and agreed to by WTTF in
advance in connection with Professional League and Recreational League events.
WTTF will exercise its best efforts to assist ADVANTENNIS and its affiliates to
obtain maximum advantage from the sponsorship rights hereunder.
     5. Trademarks/Approval of Advertising. (a) WTTF recognizes and acknowledges
that the Advanta name and the designs, emblems, slogans, logos and insignia of
Advanta, or other affiliates of Advanta and the good will associated therewith
(collectively “Advanta Rights”), have great value and are the sole property of
Advanta or other affiliates of Advanta, and WTTF agrees that it has and will
claim no right, title or interest in the same or the use thereof except the
limited right to use pursuant to the terms and subject to the conditions of this
Agreement. WTTF will make no use of any Advanta Rights pursuant to this
Agreement without receiving prior approval of such usage from ADVANTENNIS after
submission of the proposed usage by WTTF to Advanta reasonably in advance

4



--------------------------------------------------------------------------------



 



(but in no event less than 10 days in advance) of the date by which WTTF wants
the approval of ADVANTENNIS.
     (b) WTTF grants ADVANTENNIS and Advanta the limited right to use
trademarks, trade names, service marks, or logos owned by it in connection with
the promotion of the Team and the Events and ADVANTENNIS’ role as Title Sponsor.
     (c) Neither party has an interest in or right to the use of the other
party’s names, marks, or logos except for the limited right of usage which each
grants the other in this Agreement and each such grant is expressly limited to
activities, promotions or advertising reasonably incidental thereto. It is
mutually understood that improper use of trademarks by the other party may cause
immediate and irreparable harm and will entitle the non-defaulting party to seek
injunctive relief without the necessity of posting a bond or other security.
     (d) Any advertising or other material prepared by one party which contains
the other party’s name or logo or which otherwise utilizes any trademark, trade
name, service mark or logo owned by the other party will be provided to the
other in advance of publication for its review. All such materials must receive
the written approval of the other party prior to any publication of it, such
approval not to be unreasonably withheld or delayed.
     6. Indemnity. (a) ADVANTENNIS agrees to indemnify, defend and hold WTTF,
its parent, its subsidiaries and the affiliates of each such entity, harmless
from and against any and all expenses, damages, claims, suits, losses, actions,
judgments, liabilities and costs whatsoever initiated by a third party
(including attorney fees) (hereinafter referred to as “Claims”) arising out of:
(a) ADVANTENNIS’ breach, misrepresentation or non-performance under this
Agreement or ADVANTENNIS’ or ADVANTENNIS’ agents’ negligence or willful
misconduct; (b) ADVANTENNIS’ representations regarding its products or services
or the distribution or use of ADVANTENNIS’ products or services; (c) WTTF’s use
(in conformance with the terms of this Agreement) of ADVANTENNIS’ trade names,
service marks or logos; (d) any advertising or promotional material furnished by
or on behalf of ADVANTENNIS; or (e) ADVANTENNIS’ failure to comply with any
third party obligations or any applicable local, state, federal or site laws,
rules or regulations regarding any and all promotions or activities it conducts
in connection with this Agreement.
     (b) WTTF agrees to indemnify, defend and hold ADVANTENNIS, its parent, its
subsidiaries and the affiliates of each such entity, harmless from and against
any and all Claims initiated by a third party arising out of: (a) WTTF’s breach,
misrepresentation or non-performance under this Agreement or WTTF’s or WTTF’s
agents’ negligence or willful misconduct; (b) ADVANTENNIS’ use (in conformance
with the terms of this Agreement) of WTTF’s trade names, service marks or logos;
(c) any advertising or promotional material furnished by or on behalf of WTTF;
or (d) WTTF’s failure to comply with any third party obligations or any
applicable local, state, federal or site laws, rules or regulations regarding
any and all promotions or activities it conducts in connection with this
Agreement.

5



--------------------------------------------------------------------------------



 



     (c) The provisions of this paragraph will survive the expiration of the
Term or the earlier termination of this Agreement.
     7. Force Majeure. In the event inclement weather, or other force majeure
outside the reasonable control of WTTF forces WTTF to conduct any activities
contemplated in this Agreement at another time during the year or to cancel such
activities, such a failure to hold such activities on its originally scheduled
date or at all will not be treated as a breach of this Agreement.
     8. Severability. If any court of competent jurisdiction finds any provision
of this Agreement to be unenforceable or invalid, then such provision will be
ineffective to the extent of the court’s finding without affecting the
enforceability or validity of this Agreement’s remaining provisions.
     9. Independent Contractor. WTTF is and will at all times remain an
independent contractor. Nothing herein contained will be construed to create an
association, partnership, joint venture, relation of principal and agent or
employer and employee between ADVANTENNIS and WTTF or its agents within the
meaning of any federal, state or local law. Neither party has the right or
authority to enter into any contract, commitment or agreement, or incur any debt
or liability, in the name of, or on behalf of, the other party.
     10. Third-Party Beneficiaries. WTTF and ADVANTENNIS acknowledge and agree
that this Agreement is intended to benefit Advanta and affiliates of Advanta and
they are deemed to be third-party beneficiaries of this Agreement. Any and all
rights conferred upon ADVANTENNIS or Advanta herein may, at the election of
Advanta, be conferred instead upon affiliates or designees of Advanta.
     11. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement will be in writing and will be deemed
to have been duly given, made and received only (a) when personally served, or
(b) on the date specified for delivery when deposited with an overnight courier
service such as Federal Express for delivery to the intended addressee, or
(c) when telecopied with answer back receipt and hard copy sent in the manner
set forth above, addressed as set forth below:

     
If to WTTF:
  World TEAMTENNIS Franchise, Inc.
1776 Broadway, Suite 600
New York, NY 10019
Attn.: Ilana Kloss
Telephone: (212) 586-3444/Facsimile: (212) 586-6277

 
   
If to ADVANTENNIS:
  ADVANTENNIS CORP.
Welsh & McKean Roads
P.O. Box 844
Spring House, Pennsylvania 19477
Attn.: Dennis Alter
Telephone: 215-444-5388/Facsimile: 215-444-5075

6



--------------------------------------------------------------------------------



 



     
with a copy to:
  ADVANTENNIS CORP.
Welsh & McKean Roads
P.O. Box 844
Spring House, Pennsylvania 19477
Attn.: Jay Dubow
Telephone: 215-444-5053/Facsimile: 215-444-5026

     12. Waiver. The failure of either party at any time or times to demand
strict performance by the other of any of the terms, covenants or conditions set
forth herein will not be construed as a continuing waiver or relinquishment
thereof and each may at any time demand strict and complete performance by the
other of said terms, covenants and conditions.
     13. Assignment. Except as provided in Section 10 or otherwise permitted
under this Section 13, neither ADVANTENNIS nor WTTF will have the right to
assign this Agreement to any third party without the prior written consent of
the other party, which consent may be withheld for any reason whatsoever.
ADVANTENNIS shall have the right to assign this Agreement to a parent,
subsidiary or affiliate without such prior written consent. WTTF shall have the
right to assign this Agreement to a WTTF parent, subsidiary or affiliate with
the prior written consent of ADVANTENNIS, which consent shall not be
unreasonably withheld.
     14. Approvals. ADVANTENNIS and WTTF each agree that no approvals hereunder
will be unreasonably withheld or delayed and that if there is a withholding the
requesting party will be advised of the specific grounds therefor.
     15. Governing Law. This Agreement will be governed and construed according
to the laws of the State of Delaware.
     16. Insurance. The WTTF shall provide ADVANTENNIS with original
certificates of insurance evidencing coverage for (a) comprehensive general
liability, including spectator, advertiser, host liquor and contractual
liability, with limits of no less than $1,000,000 per occurrence and $2,000,000
per aggregate combined single limit for person injury and property damage;
(b) comprehensive automobile liability, including all owned, non-owned and hired
vehicles with limits of no less than $1,000,000 combined single limit;
(c) statutory workers compensation coverage meeting all state and local
requirements; and (d) employer liability with limits of no less than $1,000,000
and (e) $4,000,000 Commercial Umbrella Liability Coverage which would be over
and above the coverages in (a), (b) and (d) of this Section. The insurance
certificates required by (a), (b) and (e) above shall name ADVANTENNIS and
Advanta as additional insureds and shall state that the insurance carrier will
provide at least thirty (30) days advance written notice of cancellation or
modification of the insurance.
     17. Significance of Headings. Section headings contained herein are solely
for the purpose of aiding in speedy location of subject matter and are not in
any sense to be given weight in the construction of this Agreement. Accordingly,
in case of any question with respect to the construction of this Agreement, it
is to be construed as though such section heading had been omitted.

7



--------------------------------------------------------------------------------



 



     18. Entire Agreement. This writing constitutes the entire agreement between
the parties hereto and may not be changed or modified except by a writing signed
by the party or parties to be charged thereby.
* * * * *
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

                      ADVANTENNIS CORP.   WORLD TEAMTENNIS FRANCHISE, INC.
 
                   
By:
  /s/ Jay A. Dubow       By:   /s/ Ilana Kloss     
 
                   
 
  Name: Jay A. Dubow           Name: Ilana Kloss    
 
  Title:  SVP and Secretary           Title: CEO    

    The undersigned acknowledges and agrees to provide the benefits specified in
Exhibit D-1 and D-2 attached hereto and incorporated herein by reference as
being provided by the USTA.

          UNITED STATES TENNIS ASSOCIATION INCORPORATED
      By:   /s/ Gordon Smith         Name:  Gordon Smith        Title:  
Executive Director and COO       

     The undersigned acknowledges and agrees to provide the benefits specified
in this Agreement as being provided with respect to the Recreational League.

          RECREATIONAL TEAMTENNIS, INC.
      By:   /s/ Ilana Kloss         Name:   Ilana Kloss        Title:   CEO     
 

8